Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 19 December 1797
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


        
          My Dear Sister—
          Atkinson Dec. 19th 1797
        
        Least I should forget it, I acknowledge the receipt of ten Dollars you sent while I was at Haverhill, but in the multiplicity of my thoughts I for-got to mention it— you will please to excuse me— I have conversed with Mr Attwood about receiving pay for his expences he absolutely refuses taking anything for his trouble— The extra, charges I have seen payed, by mony Mr Attwood, & I found in his trunk, some of which you gave him, & between thirty & forty dollars, which he had obtained by the sale of lemmons &ccc— He had likewise a new watch which cost him twenty Dollars— Mr William Smith made me a visit, & gave the nurse, more than any other woman, but Mr Atwoods Sister ought to have— As Mr Atwood would not take anything, I supposed no one could have any objection against his making what use he pleased of Cousin Charles’s Cloathing, taking them for his other prentics, or what he chose— Mr Atwood has likewise spoken for decent gravestones, which are now doing, & will be set in the Spring— If Louisa has any lines, comprehensive, short & perspicuous that she would like to have engraved, I wish she would send them on, as soon as possible—
        Your Grand Children are well, & are in a very good way— Cousin William loves to be quiet, but John beats all for noise— I ask him what you did with him, & how his mamma could bear it— We have talked coaxed, flattered, & assumed a sterner manner, & all does not avail, but for a moment— I cry soft—soft my Child—instead of “steady steady,” which was of so much service to the Prince—but it is not from ill will, but a shocking habit of speaking as sharp, & as loud, as a boatswain—or a coachman driving over pavements— He is a dear boy notwithstanding—& we all love him— I was very glad you checked the Children about going to Boston— I feared I should have tears, but I did not see any— What you, & their mamma writ was of service & it strengthened our authority, & gave sancttion to our advice— Their Aunt Shaw was so good as to send for them, to keep thansgiving with her—sent them a nice ginerbread, & an excellent letter— This was a new trial for their manliness—but I easily perswaded them to tarry here till the Spring— Cousin John said he would not go, if William did—& they appear quite easy— Indeed they should—for I am sure they are better off than thousands—they have necessaries & comforts— The Cotton you sent made them three

Shirts a peice, exactly. & I have made each of them a pair of trowsers out of a riding coat, which was tight, & I never had worn but 5 or 6 times—& I thought it would be better than any I could purchase for them— I have knit Cousin Williams Stocks, Johns I have not knit, because his mother sent word she had some she should convey to us—& I supposed he had better wear those out, as there was none younger to take them— Cousin John improves in writing you will see, & William too— William’s manners are muh softer, & they are both much more respectful than they were—but still my Sister it is necessary to add precept, to precept, & line upon line— if I did not find my own Children always deviating from rectitude, I should think other peoples Children had not been taught propriety of behaviour— I conclude therefore, that it is best never to put Children under the care of those who have not been Parents—nor of those, who cannot remember how they conducted in their youth—
        I have not heard from Quincy for several weeks, I fear Eliza Smith will triffle away a worthy friend—but it is a delicate point for me to say, or to urge a connection, I presume the difference of age being, upon what is called the wrong side, is an insurmountable objection—sad—sad I think— I had a letter from my William—he has got the Influency, it is prevalent here— I hope he will come home soon to your Sister
        
          E Peabody
        
      